Citation Nr: 0601355	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-20 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran served on active duty from October 1983 to June 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In May 2004, the Board reopened 
the veteran's claim of entitlement to service connection for 
a left knee disorder and remanded the case to the RO for 
additional development.  The RO completed the additional 
development and the case is once again before the Board for 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, this case was remanded to the RO for 
additional development in May 2004.  At that time, the Board 
noted that the claims file contains a substantial record of 
the veteran's medical treatment at VA facilities.  The Board 
observed that in various VA treatment notes, there are 
several entries reflective of varying diagnoses for the 
veteran's left knee disorder, including chondromalacia, 
degenerative joint disease and bursitis.  On VA examination 
in June 2002, the examiner indicated that he did not have the 
claims file for review, and stated that he was unable to 
assign any diagnosis to the veteran's left knee at that time.  
However, the VA examiner did state that the veteran had left 
knee pain that was at least as likely as not related to his 
service-connected right knee disability.  The Board thus, 
determined that a VA examination with review of the claim 
folder was in order to ascertain the nature and etiology of 
any currently diagnosed left knee disorder to include whether 
such disorder was secondary to the veteran's service-
connected left knee disorder.  

The veteran was subsequently afforded a VA examination in 
April 2005.  At that time, the examiner noted that an MRI of 
the veteran's left knee revealed a small old chondral line of 
increased signal in the posterior horn of the medial meniscus 
suggesting old chondral tear of the posterior horn of the 
medical meniscus.  Following examination, the examiner 
concluded that the veteran had an essentially normal left 
knee examination with no evidence of arthritis clinically as 
well as on x-rays.  He stated further that the veteran's left 
knee condition was normal and stable without any evidence of 
internal pathology.  He stated, however, that the MRI report 
suggested some chondral damage to the meniscus.  He opined 
that it was not likely that the veteran's current left knee 
complaints were related to active service nor related to the 
veteran's service-connected right knee disability and stated 
that there was no objective knee pathology during his 
examination.  The RO again denied the veteran's claim in July 
2005, and returned the case to the Board.

The Board has again reviewed the record and finds that 
additional development is necessary in this case.  The Board 
notes that while the April 2005 VA examination stated that 
there was no objective pathology of the left knee shown on 
that examination, he did note however, that there was MRI 
evidence suggestive of some chondral damage to the meniscus.  
He did not explain the relationship or significance, if any, 
of this finding to the veteran's complaints of left knee pain 
as documented in numerous VA records.  

Further, while at the time of the April 2004  VA examination, 
pain of the left knee was not objectively demonstrated, 
several VA records do document left knee pain including the 
June 2002 VA examination report.  Moreover, as emphasized by 
the veteran's representative in his September 2005 statement, 
the veteran's VA primary care physician examined the 
veteran's left knee in December 2003 and in June 2004 as 
documented in progress notes, found positive patellar 
apprehension and diagnosed as chondromalacia patella.  In 
June 2004, that VA examiner stated further that it was at 
least as likely as not that the veteran's left knee pain, 
which in the same report he had diagnosed as chondromalacia 
patella, is due to his service-connected knee ailment.  In 
view thereof the conflicting medical evidence as to the 
existence of left knee pathology, the Board finds that 
additional medical development is warranted in this case.  

Further, the Board in its remand requested that the RO 
consider the veteran's claim under the provisions of 38 
C.F.R. § 3.317 (2005).  The veteran's representative in his 
April 2004 informal hearing presentation stated that the 
veteran's DD 214 indicated that the veteran was awarded the 
Southwest Asia Service Medal for his participation in the 
Persian Gulf War and requested that consideration be given to 
whether or not the veteran should be allowed compensation for 
undiagnosed joint pain.  It does not appear from the record 
that the RO considered the veteran's claim for left knee 
joint pain due to undiagnosed illness as requested by the 
Board in its prior remand.  Therefore, on remand the RO 
should readjudicate the veteran's claim with consideration of 
the provisions of 38 C.F.R. § 3.317 if it is determined that 
the RO did serve in the Southwest Asia theater of operation 
as defined by that regulatory provision and has no diagnosed 
left knee disorder.

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain confirmation 
through official government entities 
whether the veteran served in the 
Southwest Asia theater of operations as 
defined by 38 C.F.R. § 3.317 (2005).  

2.  The RO should afford the veteran a VA 
orthopedic examination of his left knee 
to determine the presence of current left 
knee pathology.  All studies, tests, X-
rays, and evaluations deemed necessary 
should be performed.  If that examiner is 
unavailable, the case should be referred 
to another suitably qualified VA 
examination.  The examiner should review 
the claims folder including the June 2002 
VA examination report as well as the 
April 2005 VA examination report.  The 
examiner should then respond to the 
following:

a.  Is it at least as likely as not 
the MRI finding reported to be 
suggestive of old chondral tear of 
the posterior horn of the meniscus 
of the left knee noted on the April 
2005 VA examination report is 
etiologically related to the 
veteran's military service, or due 
to, the result of or aggravated by 
the veteran's service-connected 
right knee disability?  

b.  Does the veteran have chondromalacia of 
the left knee and if so, is it at least as 
likely as not due to, the result of, or 
aggravated by the veteran's service-connected 
right knee disorder, or otherwise related to 
the veteran's military service?  In responding 
to this question, the RO should comment on the 
various diagnoses of chondromalacia, 
osteoarthritis, and bursitis of the left knee 
as documented in the records of outpatient 
treatment contained in the record. 

c.  Based on a review of the medical evidence 
of record including that which documents 
objective evidence of left knee pain, is it at 
least as likely as not that the record shows 
objective indicators of chronic left knee pain 
due to undiagnosed illness?  

A complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.

3.  When all of the development requested 
above is complete, the RO should again 
review the case on the basis of the 
additional evidence, and in light of the 
provisions of 38 C.F.R. § 3.317 (2005), 
if appropriate.  If the RO cannot grant 
the benefit sought on appeal in its 
entirety, then the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity for 
response before the record is returned to 
the Board for further review.  
Thereafter, subject to current appellate 
procedure, the RO should return the case 
to the Board for further consideration, 
if in order.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

